DETAILED ACTION
Election/Restriction
                             REQUIREMENT FOR UNITY OF INVENTION
1.        As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
2.        Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
            Group I, claims 1-12, 14, and 15, drawn to a composition.
            Group II, claims 13 and 16-20, drawn to a method of administering a composition to foster production of new muscle protein.The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a composition of amino acids selected from the group consisting of L-hisidine, L-isoleucine, L-leucine, L-lysine, L-methionine, L-phenylalanine, L-valine, and L-threonine, this technical feature is not a special Wolfe et al (U.S. Patent No. 9597367).  In particular such shared technical feature is anticipated by Wolfe et al which discloses a composition comprising eight essential amino acids (EAAs), selected from a group comprising of L-histidine, L-isoleucine, L-leucine, L-lysine, L-methionine, L-phenylalanine, L-valine, L-threonine (claim 1 .. administering to a subject with chronic heart failure, cardiac cachexia or a combination thereof a combination comprising phenylalanine, valine, threonine, tryptophan, methionine, leucine, isoleucine, lysine, histidine, citrulline and L-carnitine in a w/w ratio of about 4:about 6:about 5:about 2:about 2:about 25:about 7:about 10:about 1 :about 8:about 3, respectively, and biotin, omega-3 fatty acids, or a combination thereof..).        As such technical feature was known in the art at the time of the invention, this cannot be considered a special technical feature that would otherwise unify the groups.  Groups I and II, therefore, lack unity under PCT Rule 13.1 because they do not share a special technical feature.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-2703475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        



Anthony Weier
May 6, 2021